     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 1 of 56 PageID 2678
                                                                           1




 1                      IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
 2                                 TAMPA DIVISION
 3
 4      UNITED STATES OF AMERICA,              )
                                               )
 5                       Plaintiff,            )
                                               )
 6                                             ) Case No.
                  vs.                          ) 8:18-CR-00594-SCB-JSS-1
 7                                             )
                                               )
 8      EMIRO HINESTROZA-NEWBBOOLL,            )
                                               )
 9                       Defendant.            )
10
11
        ____________________________________________________________
12
             EXCERPT OF JURY TRIAL - TESTIMONY OF STEVEN BOMENTRE
13                   BEFORE THE HONORABLE SUSAN C. BUCKLEW
                           UNITED STATES SENIOR JUDGE
14
                              JANUARY 29, 2020
15                                9:12 A.M.
                               TAMPA, FLORIDA
16      ____________________________________________________________
17
18
19
20
21                Proceedings recorded by mechanical stenography,
        transcript produced using computer-aided transcription.
22      ____________________________________________________________
23                           DAVID J. COLLIER, RMR, CRR
                          FEDERAL OFFICIAL COURT REPORTER
24                      801 NORTH FLORIDA AVENUE, 7TH FLOOR
                              TAMPA, FLORIDA  33602
25
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 2 of 56 PageID 2679
                                                                           2




 1      APPEARANCES:
 2
 3      FOR THE GOVERNMENT:
 4
 5                  Nicholas G. DeRenzo
 6                  United States Attorney's Office
 7                  400 N. Tampa Street, Suite 3200
 8                  Tampa, Florida      33602
 9                  (813) 274-6000
10
11      FOR THE DEFENDANT EMIRO HINESTROZA-NEWBBOOLL:
12
13                  Daniel Mario Hernandez
14                  Law Office of Daniel M. Hernandez
15                  902 North Armenia Avenue
16                  Tampa, Florida      33609
17                  (813) 875-9694
18
19
20      INTERPRETERS:
21                  Beatriz Velasquez
22                  Etienne van Hissenhoven
23
24
25
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 3 of 56 PageID 2680
                                                                           3




 1                                      I N D E X
 2                                 JANUARY 29, 2020
 3
 4      GOVERNMENT'S WITNESSES:
 5
 6      SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                            PAGE
 7      Direct examination by Mr. DeRenzo                                         4
 8      Cross-examination by Mr. Hernandez                                      42
 9      Redirect examination by Mr. DeRenzo                                     49
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 4 of 56 PageID 2681
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  4
                     Direct Examination by Mr. DeRenzo



 1                       (Excerpt commences at 9:12 a.m.)
 2                  THE COURT:     All right.      The Government may call
 3      its next witness.
 4                  MR. DERENZO:      The United States calls Senior Chief
 5      Petty Officer Steven Bomentre.
 6                  THE COURT:     All right.      Thank you.
 7                  MR. DERENZO:      U.S. Coast Guard.
 8                  THE COURT:     Sir, if you will raise your right hand
 9      to be sworn.
10                  COURTROOM DEPUTY:         Do you solemnly swear or affirm
11      under penalty of perjury that the testimony you're about to
12      give will be the truth, the whole truth and nothing but the
13      truth?
14                  THE WITNESS:      I do.
15                  COURTROOM DEPUTY:         Please state your name for the
16      record and spell your last name.
17                  THE WITNESS:      Steven Bomentre, B-O-M-E-N-T-R-E.
18                  COURTROOM DEPUTY:         Thank you, sir.    Please take
19      the witness stand.
20                  THE COURT:     Mr. DeRenzo.
21                  MR. DERENZO:      Thank you, Your Honor.
22                              DIRECT EXAMINATION OF
23                 SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
24      BY MR. DERENZO:
25      Q     Good morning, Senior Chief.
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 5 of 56 PageID 2682
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  5
                     Direct Examination by Mr. DeRenzo



 1      A     Good morning, sir.
 2      Q     What do you do for a living?
 3      A     I am a Senior Chief Maritime Enforcement Specialist
 4      with the United States Coast Guard.
 5      Q     How long have you been a maritime enforcement
 6      specialist?
 7      A     I've been -- since 2010, January 1st, so a little over
 8      ten years.
 9      Q     And what did you do before you became a maritime
10      enforcement specialist?
11      A     Before I was a maritime enforcement specialist I was an
12      operations specialist from 2005 to 2010.
13      Q     Could you just describe for the jury your experience in
14      Coast Guard law enforcement.
15      A     Sure.    I have 12 years of law enforcement experience in
16      the Coast Guard operationally.          I've done well over
17      20 boardings, 14 interdictions, detained 49 suspected
18      smugglers, seized 20 metric tons of cocaine on multiple
19      vessels.      I've been an instructor at the Maritime
20      Law Enforcement Academy in Charleston, South Carolina, it's
21      a Federal Law Enforcement Training Center, where there
22      I taught authority and jurisdiction, international law,
23      narcotics identification, at-sea space accountability,
24      multiple different venues.
25      Q     And what is the Coast Guard's Maritime Law Enforcement
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 6 of 56 PageID 2683
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  6
                     Direct Examination by Mr. DeRenzo



 1      Academy, what takes place there?
 2      A     So the Maritime Law Enforcement Academy is where we
 3      train all of the Coast Guard law enforcement officers how to
 4      do the law enforcement mission in the maritime domain, so it
 5      could be anywhere from recreational boating safety to
 6      counter-drug to alien migrant interdiction operations,
 7      anything that takes place that's a Federal law on the water
 8      is what we train there and certify them.            It's a FLETA
 9      accredited course, Federal Law Enforcement Training
10      Accreditation course.
11      Q     At that Academy, in addition to being an instructor
12      like you just described, did you have any other duties?
13      A     Yes.    So for three years while I was there I was a
14      member of a CLEAR team.        CLEAR stands for Comprehensive
15      Law Enforcement Assessment and Readiness, it's an auditing
16      team that goes around to all the Coast Guard units that
17      conduct law enforcement to ensure that they are following
18      policy and procedures, they are training their members
19      correctly, they're keeping up with their certifications, and
20      we do evaluations on them to make sure that they can do the
21      job properly.
22      Q     Where are you currently assigned?
23      A     Currently I'm assigned at a unit called the Tactical
24      Law Enforcement Team Pacific, located in San Diego,
25      California.     My job there is the assistant training officer.
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 7 of 56 PageID 2684
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  7
                     Direct Examination by Mr. DeRenzo



 1      My primary responsibilities include training, mainly in the
 2      area of trace detection and at-sea space accountability.
 3      Q     Let's talk about the training you provide.             Could you
 4      describe for the jury at your current unit what kind of
 5      training you provide.
 6      A     I currently do all of the high risk training, so water
 7      survival training, all of the range training, shoot house
 8      training, and then for trace detection I train the members
 9      on an instrument called a Smiths Detection 500DT, they get
10      that training annually to maintain their certification to
11      operate that.
12      Q     How many people in the Coast Guard Pacific region are
13      qualified, certified to provide the training on the 500DT
14      that you just described?
15      A     So last year we only had two in the entire Pacific
16      region.    We just certified two more this year, so we have
17      four members able to train on it, but we only have
18      two technicians capable of, you know, analyzing data from it
19      and conducting higher level instrument maintenance on it.
20      Q     And are you one of those two individuals?
21      A     I am.
22      Q     Okay.    Let's talk about the training you received
23      throughout your Coast Guard career, specifically as it
24      relates to the ion scan instrument.           What kind of training
25      have you personally received?
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 8 of 56 PageID 2685
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  8
                     Direct Examination by Mr. DeRenzo



 1      A       So my first experience with the trace detection
 2      equipment, ion scan, was -- I believe it was 2006, on a
 3      previous version of it that was the Smiths Detection
 4      Ion Scan 400B, and then from -- and I maintained
 5      certification for that for many years, and then I was
 6      trained on the 500DT back in 2017, I believe, where
 7      I learned how to be operator/technician, Train the Trainer,
 8      and all this training came from the company that
 9      manufactures the instrument.
10      Q       That's Smiths Detection?
11      A       That's correct.
12      Q       When you say "Train the Trainer," what do you mean by
13      that?
14      A       It's a course that teaches you how to be an instructor.
15      Some people might have a wealth of knowledge but don't know
16      how to get that information across, so the Train the Trainer
17      course is a -- it's a requirement to certify other operators
18      within your -- within the Coast Guard.
19      Q       Have you trained anybody on how to use an ion scan
20      instrument at your current unit?
21      A       Many.   I've trained all the members there on how to use
22      it.
23      Q       And how about people outside the TACLET?
24      A       Yes, I've trained multiple Coast Guard cutters from
25      Port Angeles, Washington, Seattle, San Francisco, San Diego.
     Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 9 of 56 PageID 2686
               SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                  9
                     Direct Examination by Mr. DeRenzo



 1      I've flown to Guam to train the members over in Guam on how
 2      to use it, including CBP, ICE, Customs Border Protection,
 3      ICE, and their Coast Guard Investigative Services.
 4      Q     In addition to your ion scan instrument training, is
 5      there any other relevant law enforcement training that
 6      you've received over the years?
 7      A     Yes.    So I've been to a multitude of courses in my
 8      career with the Coast Guard.         I've attended Boarding Team
 9      Member School at MLE, the Maritime Law Enforcement Academy
10      in Charleston, South Carolina.          I attended Boarding Officer
11      School at Maritime Law Enforcement Academy.             I attended
12      something called Maritime Counter-Trafficking Course there
13      as well, a multitude of fishery schools.            So I think
14      I pretty much hit every school that we offer.
15      Q     You mentioned a couple qualifications already.
16      In addition to being an ion scan instrument trainer,
17      maintainer and operator, do you have any other
18      law enforcement qualifications?
19      A     Currently a professional member of an
20      ASTM International working group to develop methods for
21      detecting synthetic opioids, mainly fentanyl, fentanyl
22      analogues, precursors, and what instruments will work to
23      detect those synthetic opioids, and that's funded by the
24      Department of Homeland Security Science and Technology
25      Directorate and Pacific Northwest National Laboratory.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 10 of 56 PageID 2687
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                10
                  Direct Examination by Mr. DeRenzo



 1   Q     In addition to yourself, what kinds of other people are
 2   on this working group?
 3   A     Scientists, chemists, engineers, first responders in
 4   the field for hazmat, hazardous materials, lots of Ph.D.s.
 5   Q     How many people in the Coast Guard are on this working
 6   group?
 7   A     There's currently two, two members on this working
 8   group from the Coast Guard.
 9   Q     And you're one of them?
10   A     Correct.
11   Q     Are you a qualified boarding officer as well?
12   A     I am.
13   Q     That's just not your primary day-to-day job at the
14   TACLET?
15   A     We maintain all of our certifications regardless of if
16   it's a primary job or not, because we don't know when
17   something might happen and you need extra bodies to go out
18   the door, but my primary job is training.
19   Q     Okay.   And I should have asked you this at the
20   beginning of your testimony, but what is a Senior Chief in
21   the Coast Guard?
22   A     So Senior Chief is the second highest enlisted rank.
23   It goes from Enlisted 1 or E-1 to Enlisted 9.             I am
24   Enlisted 8 or E-8.
25   Q     Let's talk a little bit about ion scan instruments in
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 11 of 56 PageID 2688
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                11
                  Direct Examination by Mr. DeRenzo



 1   the Coast Guard.      What kinds of instruments does the
 2   Coast Guard use?
 3   A     The Coast Guard currently uses the Smiths Detection
 4   Ion Scan 500DT, DT standing for dual tube.
 5   Q     You mentioned another model before.           Was that just
 6   something you were trained on or was that something the
 7   Coast Guard used as well?
 8   A     So the 500DT didn't come about until 2005.             The 400 --
 9   400B came around in the 19 -- late 1990's, 1997, so the 400B
10   is the same technology, the only difference is that I could
11   only do -- I could only analyze drugs or explosives, I could
12   do one at a time, I couldn't do them both, where the 500DT,
13   for dual tube, I can analyze drugs and explosives at the
14   same time.
15   Q     So the 500DT, is that the one the Coast Guard is
16   currently employing?
17   A     That's correct.
18   Q     Basically a newer model?
19   A     Newer model, same technology.
20   Q     Okay.   And for what purposes does the Coast Guard use
21   this instrument?
22   A     The Coast Guard has been using it for trace detection
23   of narcotics during boardings.
24   Q     And do you know why in particular the Coast Guard uses
25   the ion scan instrument specifically, the 500DT and its
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 12 of 56 PageID 2689
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                12
                  Direct Examination by Mr. DeRenzo



 1   predecessor the 400B?
 2   A       Sure.   The technology has been around since the 1970s.
 3   It's been proven to be effective.          It's highly sensitive for
 4   detecting things that aren't visible to the naked eye, down
 5   to approximately less than a nanogram or one billionth of a
 6   gram.     It's -- this one is optimized for drugs and
 7   explosives, but they can be optimized to detect anything
 8   they want, so it's used in the medical industry for bacteria
 9   and other items that they're looking for.            It's used in
10   universities for science, in their science labs.              It's used
11   at the airport every day.        I don't know if any of you have
12   been lucky enough to get a random inspection.             Well, that
13   hand swipe they do of your carry-ons and yourself, that goes
14   through an instrument similar to the Smiths Detection 500DT,
15   if not that one, to look for explosives.
16   Q       Now, when you're doing specifically the counter-drug
17   mission at the Coast Guard, you're not in a laboratory doing
18   these tests, right?
19   A       We are not.   They're designed to be field use and field
20   detection, so they're certified in a laboratory setting,
21   however, they're designed to be used out in a non-laboratory
22   setting.
23   Q       All right.    If you could, please, just describe for the
24   jury just what an ion scan instrument looks like.
25   A       Sure.   I got a couple of slides I can show you about
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 13 of 56 PageID 2690
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                13
                  Direct Examination by Mr. DeRenzo



 1   that, or --
 2   Q     Would that help you in your testimony, explaining that?
 3   A     It would.
 4               So this is the Smiths Detection Ion Scan 500DT.
 5   To give you an approximate size, about a small or
 6   medium-sized printer in an office or like a microwave size.
 7               Looking at the front of this here, here is the
 8   sample inlet area, where the operator inserts a swab.
 9   Up here is your display touch screen, where the operator
10   selects what they want to do, whether it's, you know,
11   conduct a verification or an analysis of the sample.
12   Additionally, this is where it will display other
13   information, like alarms.        It has a built-in printer which
14   can be configured so that whenever an alarm is displayed it
15   will print out a receipt and it will list all of the
16   operating parameters of the instrument at the time, it will
17   list what it alarmed for.        A lot of different information is
18   displayed on this receipt.
19   Q     How long has the Coast Guard been using this particular
20   instrument?
21   A     They've been using this before I -- maybe not this
22   model, but they've been using ion scan technology since
23   before I joined in 2005.
24   Q     Are you aware if any other Federal agencies or State
25   agencies use either this instrument itself or the underlying
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 14 of 56 PageID 2691
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                14
                  Direct Examination by Mr. DeRenzo



 1   technology?
 2   A     Yes.    So they use it at the border, so CBP uses it at
 3   the border, border patrol.        They use it in airports every
 4   day, so TSA uses it, Capitol police use it.
 5   First responders have the capability of using this type of
 6   instrument for if they come across a clandestine lab where
 7   they manufacture methamphetamines or fentanyl, they can use
 8   it to identify what chemicals they may be coming across.
 9   Q     So those other agencies you spoke of, do they also use
10   it for detection of trace amounts of drugs as well?
11   A     Some do.    Some use it strictly for explosives.
12   So airport TSA uses it strictly to detect explosives.               At
13   the border they use it for both.          It depends on what your
14   unit -- or your agency's mission is.
15   Q     Are you aware of any known or potential rates of error
16   with this particular instrument?
17   A     So the published false alarm rate or false positive
18   rate is less than 1 percent.
19   Q     And you said "published."        Published by whom?
20   A     It's part of the operating manual for the Smiths
21   Detection equipment.
22   Q     You mentioned the term "false positive."            What does
23   that mean?
24   A     So a false positive means that when the operator runs a
25   sample, they don't know if there's anything on it yet or
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 15 of 56 PageID 2692
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                15
                  Direct Examination by Mr. DeRenzo



 1   not, that's what they're relying on the instrument for.
 2   A false positive would be there was not a drug or narcotic
 3   on the swab but the instrument said that there was.
 4   Q     Are you familiar with the term false negative?
 5   A     Yes.
 6   Q     What does that mean?
 7   A     So a false negative would be there is drugs on the swab
 8   or explosives on the swab and the instrument does not alarm.
 9   Q     And what are some of the reasons why there might be
10   drugs on a swab and yet the instrument does not signal or
11   alarm for that drug?
12   A     So because it's highly sensitive, there's three things
13   that can affect the detection criteria for an alarm, that's
14   mainly air pressure, temperature and humidity.             So if a swab
15   was wet, it creates steam when it's heated, it would bond
16   with the sample and possibly slow it down, not showing an
17   alarm for cocaine or some other explosive.
18   Q     Are there any environmental factors when, say, you're
19   taking swab samples from a vessel that would make it more or
20   less difficult to find trace amounts of drugs on the boat?
21   A     Sure.   If a sample was submitted and it was still damp
22   with moisture, it could affect the result of that sample.
23   Like I said, when water is heated it creates steam, and that
24   will slow down the molecules.
25   Q     Are you aware of any solvents or any other substances
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 16 of 56 PageID 2693
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                16
                  Direct Examination by Mr. DeRenzo



 1   that can move particles of drugs, cocaine, for instance,
 2   around a vessel at sea?
 3   A       So, yes, fuel is used commonly to wash down the boat.
 4   Additionally, fuel is just inherently there because of the
 5   amount that's on board and the amount of containers during
 6   fuel -- during transferring of fuel containers.              We
 7   generally train not to swipe anything wet because of this
 8   reason; however, if it is, we instruct the operators to let
 9   it evaporate before running it through.            Additionally
10   I wouldn't want to run fuel through this because it is
11   heating it, and when you heat fuel you could create an
12   explosion and that would not make the instrument work very
13   well.
14   Q       To be clear, when you're actually doing the samples
15   themselves on a surface, boat or anywhere else, are you
16   looking for visible amounts of drugs?
17   A       No.   So this instrument is designed for trace
18   detection, it's not visible to the naked eye, so because
19   it's not visible, the operators are trained to swipe
20   anywhere that the hands may come in contact with or where
21   bulk packaging may come in contact with, so generally the
22   rails, side rails, hatches, the steering column or steering
23   wheel where the helm is at, radios, or even areas where they
24   believe that possibly it might be concealed.
25   Q       And how would an operational setting, like on a boat
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 17 of 56 PageID 2694
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                17
                  Direct Examination by Mr. DeRenzo



 1   out in the middle of the ocean, affect the movement of
 2   potential drug particles?
 3   A     So generally speaking these are large quantities of
 4   narcotics that are being smuggled, so -- and they're running
 5   at high rates of speed, so when you're talking many, many
 6   bales that are in a compartment, they're going to bounce
 7   around, they're going to be hitting sides.            Additionally,
 8   the people on board have to move around to change the fuel,
 9   so they're going to have to come across and touch certain
10   areas, so transfer is highly likely.
11   Q     Can the fact that you're in a marine environment or the
12   fact that there's fuel on board -- you mentioned the
13   possibility of someone wiping down a boat.            How could that
14   affect whether or not you ultimately find some of the
15   substance on the surfaces you're swiping?
16   A     Yeah.   So water is a universal solvent.           If there's
17   anything it was on, like trace amounts, the water would mix
18   with that and then as the water evaporated it would leave
19   the trace amounts behind.        So if you think like a -- like a
20   slurry and I get my hand wet with cocaine water, wherever
21   I touch I'm leaving -- I'm leaving trace amounts of cocaine
22   behind.    However, over a period of time, eventually it's
23   going to wash away, so wind will affect, blowing away the
24   trace amounts, water will eventually wash it all away and it
25   will just go into the ocean.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 18 of 56 PageID 2695
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                18
                  Direct Examination by Mr. DeRenzo



 1   Q     Okay.    Now, I want to go back to those two terms, false
 2   positive and false negative.
 3                 Is a false negative more or less likely than a
 4   false positive?
 5   A     A false negative would be more likely based on those
 6   factors that can affect it, mainly the humidity, because
 7   we're working in a maritime environment, there's water all
 8   around.
 9   Q     All right.     So let's talk a little bit more about this
10   instrument specifically, the 500DT, and how it actually is
11   used to determine whether or not there's drugs on a surface.
12   Can you describe that process.
13   A     Sure.    I have another slide here that shows a cutaway
14   of what an ion mobility spectrometer looks like inside.
15                 So what we're looking at here is one of the IMS
16   tubes, or ion mobility spectrometry.           The front of the unit
17   I showed you before, where I showed you the operator inserts
18   a sample, that's this area here.          What happens is the
19   operator will insert one of the swabs into there and they
20   will hit Analyze on the touch screen.           When they hit
21   Analyze, this right here will raise up and it will heat or
22   vaporize the swab, uses about 450-degree heat to vaporize
23   everything that's on the swab.         Additionally, it will blow
24   clean dry air into the instrument.          So anything that's on
25   the swab is then vaporized and it goes through this tube
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 19 of 56 PageID 2696
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                19
                  Direct Examination by Mr. DeRenzo



 1   here to an ionization region.         This has a weak radioactive
 2   source that either gives a positive or a negative charge, so
 3   for narcotics it gives it a positive charge, for explosives
 4   it gives it a negative charge, and this happens
 5   simultaneously in two different tubes.
 6               From here it's held in this region until what's
 7   called a gating grid opens up.         So we have a mixture of
 8   different charged molecules in there and the gating grid
 9   will open up 30 times during an analysis and allow particles
10   to drift from point A to point B, which is over here at the
11   collector, and the time that they reach there is called the
12   drift time.     Each particular molecule has a specific drift
13   time based on its mass and shape or the way it spins through
14   the air from point A to point B, and that's a known number
15   that's been tested in a laboratory setting, it's been
16   programmed by the manufacturer into the system to kind of
17   give a fingerprint for everything that it's been designed to
18   look for.
19   Q     So that drift time, is that something you input into
20   this instrument?
21   A     It is not.
22   Q     How about another individual in the Coast Guard, an
23   ion scan, just an operator, do they put that information
24   there?
25   A     They do not.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 20 of 56 PageID 2697
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                20
                  Direct Examination by Mr. DeRenzo



 1   Q     Okay.   And how does that -- well, what are the factors
 2   you're looking for, or specifically the instrument looks for
 3   to determine whether it's cocaine or some other substance?
 4   A     So it's mainly based on drift time, but it also has
 5   other factors added in to eliminate false alarms, so not
 6   only drift time, it needs to have a minimum amplitude or a
 7   minimum height, so it has to detect a certain number of
 8   molecules of cocaine, it has to be the right shape, so the
 9   width of the peak when it gets there has to fall within
10   certain parameters, and then it also has to have the correct
11   number of segments consecutively.          These numbers have been
12   set very high to get a less than 1 percent false alarm rate,
13   so -- yeah.
14   Q     Let's talk about actually using the instrument.
15   A     And we can go back a slide.         I can -- the touch screen
16   is a little off.      I can't clear it.
17   Q     Could you describe for the jury exactly how it is that
18   you test a sample.
19   A     Sure.   So this is the display that the operator sees
20   when they're inserting a sample.          Before they insert the
21   sample they'll see a green screen, which is the ready screen
22   located here, and then when they want to run the sample
23   there's a button over here to the right called Analyze, we
24   can see that it's bold and black right there in the green
25   screen.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 21 of 56 PageID 2698
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                21
                  Direct Examination by Mr. DeRenzo



 1   Q     What does that mean?
 2   A     It means that the instrument is ready to submit a
 3   sample.    If it was not ready, they would not be able to
 4   submit a sample, meaning it would show a yellow screen.
 5               So above here we have a yellow screen, which is
 6   Waiting, this is an error on the slide, it should say
 7   Waiting, Not Ready, and you will also notice that the button
 8   over here Analyze is stippled out or grayed out, meaning the
 9   operator cannot select it.
10   Q     So if I were trying to analyze a sample, a swab that I
11   took from a boat and I saw that yellow screen and I tried to
12   press Analyze, what would happen?
13   A     It wouldn't analyze.       The instrument -- it's very
14   operator user friendly, it's designed for a person who is
15   not a chemist or a lab scientist to operate.             So the
16   instrument conducts all the calibrations, it maintains its
17   proper air flow and temperatures, and if it was not ready,
18   it would not let the operator select Analyze.
19   Q     If when testing an ion scan swab the instrument does
20   detect some substance that's programmed into it, what will
21   the operator see?
22   A     So the operator would see the red screen at the bottom
23   here, it will display Alarm and then it will also show the
24   operator what it alarmed for, so that would be this area
25   here, telling the operator what it alarmed for.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 22 of 56 PageID 2699
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                22
                  Direct Examination by Mr. DeRenzo



 1                Additionally it could be configured to print out a
 2   receipt at that time for case package purposes or
 3   documentation purposes; however, the instrument stores every
 4   sample, every run into its hard drive, so if it doesn't
 5   print out, we can always go back in there and print it
 6   again, because it's permanently stored.
 7   Q     Is that something you've done as a -- not only a
 8   trained operator but someone who is trained to actually
 9   repair and maintain these instruments?
10   A     It is.
11   Q     Let's talk about some of the other features of the
12   instrument itself.      Are there any built-in features that
13   decrease the likelihood that there's going to be user error?
14   A     Increase the likelihood of user error?
15   Q     Decrease the likelihood.
16   A     Decrease the likelihood of user error.
17                Can you rephrase the question?
18   Q     Are there any built-in features that help the --
19   A     Yes.
20   Q     -- reliability of the instrument itself?
21   A     So there's something called a verification.             What a
22   verification is is it helps the user build confidence that
23   the instrument is working properly.           So if the machine did
24   not pass verification then it would not alarm for what it's
25   detected to alarm for.       We train to conduct a verification
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 23 of 56 PageID 2700
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                23
                  Direct Examination by Mr. DeRenzo



 1   at a minimum of weekly, and in this particular instrument
 2   involved in this -- in this court case, verification was
 3   done prior to the boarding, within that week timeframe, and
 4   a verification was done after the boarding, which showed
 5   that the instrument was working properly before and after.
 6   Q     How do you know that?
 7   A     Because it passed the verification.
 8   Q     But how do you personally know that?
 9   A     I was able to go into the instrument, pull the
10   verification log and verify that it -- what the instrument
11   was designed to look for, the instrument found.
12   Q     So let me give you a hypothetical.           If I swab a
13   surface, it just so happened that surface has some cocaine
14   on it, but for some reason that verification process either
15   wasn't done or didn't go right --
16   A     Or it didn't pass.
17   Q     -- and I sample -- try to analyze a sample, what would
18   you expect to happen?
19   A     It would not show an alarm for cocaine.
20   Q     And what would you call that?
21   A     I would call that a false negative.
22   Q     You mentioned some factors earlier that can affect this
23   testing process, air temperature, humidity.             Is there
24   anything in the instrument itself, built in, that adjusts
25   for those factors?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 24 of 56 PageID 2701
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                24
                  Direct Examination by Mr. DeRenzo



 1   A     Yes.   So the instrument is constantly maintaining its
 2   optimal operating specifications.          There is a calibrant,
 3   which is built into both of the ion mobility spectrometry
 4   tubes, and that calibrant is constantly running through the
 5   instrument and it's -- excuse me, it's calculating what the
 6   expected drift time is for all of the narcotics and
 7   explosives in its library based on where it sees the
 8   calibrant at.     So if air pressure changes, it sees the
 9   air pressure has changed, it calculates where it expects to
10   see the calibrant, and this is constantly being done while
11   the instrument is on.
12   Q     You mentioned that the instrument itself is somewhat
13   portable.    In your experience, and the way you train
14   members, is that -- is this process done, the analysis on
15   the target that you're looking at?
16   A     So it is not.     The instrument requires power, either
17   120 or 240 volts, so the instrument stays on board the host
18   ship wherever the crew -- the bulk of the crew is located
19   at, and then the samples are taken separately from the
20   boarding team.     Those samples are then bagged, gloved and
21   bagged and sent back to the host ship, where they are run
22   separately from the actual collecting of it, so there is no
23   chance of contamination from the actual ship.
24   Q     Now, every ship is a little bit different in the way
25   it's set up and how big it is, but is there any spaces in
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 25 of 56 PageID 2702
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                25
                  Direct Examination by Mr. DeRenzo



 1   general where you would not only store this instrument
 2   during a patrol but actually run the tests?
 3   A     So the instrument is generally stored in a restricted
 4   space which has limited access only to people with
 5   clearances, either secret or above, and in that space is a
 6   air conditioned climate-controlled positive air flow
 7   controlled space.
 8   Q     And why that space, other than the security aspect?
 9   A     Because there's other electronics in that space, it's
10   generally where all their radar equipment is, and it needs
11   to stay cool.     Additionally it needs to stay dry.           You can't
12   have wet computers.       So it's an optimal space to run samples
13   because of the dry -- dry cool environment.
14   Q     You mentioned before that one of your jobs is to train
15   people on how to use this particular instrument.              Do you, in
16   the course of your current duties, train people on how to
17   actually take the samples from a boat?
18   A     I do.
19   Q     And what do you train people to do?
20   A     So before the boarding team or the officers go out to
21   conduct a boarding, swabs are taken of them, of their hands,
22   to -- palms, hands, fingertips, to ensure that they do not
23   have cocaine residue on them and they could not be a source
24   of contamination.      Those samples are run, and if a positive
25   is observed, one of the members alarms, they're either
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 26 of 56 PageID 2703
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                26
                  Direct Examination by Mr. DeRenzo



 1   removed from the boarding or they're sent to decontaminate,
 2   wash their hands, whatever it might be that alarmed, and
 3   come back and be tested again.
 4   Q     And then the actual process of sampling, what do you
 5   train people to do?       How do you do that process?
 6   A     So during the boarding it's a two person operation, you
 7   have the person who writes down where the samples are taken
 8   from and then you have a person who actually physically
 9   takes the samples.      The person physically taking the
10   samples, that's what they call loading up gloves, or he'll
11   put on nitrile gloves, ten maybe at a time, whatever he can
12   fit on his hand, and what he will do is he will take a clean
13   swab from a sealed container, he will take that swab, swab
14   an area where he expects to find trace amounts of narcotics.
15   Again, we're dealing with non-visible particles, so they are
16   trained to swab wherever hands might come in contact with.
17   He then removes that glove, leaving the sample in there, he
18   will label it with a number or a place, and then the person
19   who is taking the log will write down what sample 1 is of.
20   That glove is then placed into a sealed bag and that bag is
21   brought back to the ship.        And this is repeated multiple
22   times.
23   Q     When you actually analyze a sample and you get that
24   red screen that we can see here in the PowerPoint, what is
25   the significance of seeing that red screen, that alarm?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 27 of 56 PageID 2704
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                27
                  Direct Examination by Mr. DeRenzo



 1   A     It notifies the operator that a substance that the
 2   instrument was looking for was detected.            It will display a
 3   red screen, it will play an audible alarm, we have ours
 4   configured to print receipts, and then the operator will
 5   notify the people on board of the results.
 6   Q     Now, you have detailed for the jury your extensive
 7   training and experience you have with this instrument.               Are
 8   you able to actually look at the data from the testing and
 9   analyze and interpret those results?
10   A     I am.
11   Q     Let's talk first about the methodology that you use to
12   interpret those results.        What's the starting point for you
13   when you see one of the receipts you talked about with the
14   information on it?
15   A     So the first thing I look at is the operating
16   parameters, the top, make sure the instrument was operating
17   properly, then I will look to see what the instrument
18   alarmed for, and that will be displayed at the bottom of the
19   receipt.      Then there's multiple sectors -- there's multiple
20   different items listed there for the alarm, and I'll look at
21   those items to determine the quality of the hit.
22   Q     And we'll talk about those individual factors in a few
23   minutes here, but are you aware of any known thresholds that
24   you're looking for when you're looking at this information?
25   A     Yeah.    So there's different things you're looking for.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 28 of 56 PageID 2705
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                28
                  Direct Examination by Mr. DeRenzo



 1   For example, cocaine needs a minimum amplitude of 50, it
 2   needs to have a drift time of plus or minus 50 microseconds,
 3   which is -- a microsecond is one billionth of a second.                If
 4   you were to think of a blink of an eye, which is a third of
 5   a second, it would be 6,000 times faster than a blink of an
 6   eye.    It has -- you're looking for the shape or the width of
 7   the -- of the peak, the reference peak, and then you're also
 8   looking for something called the consecutive number of hits.
 9   For instance, cocaine is two consecutive hits.
10   Q      And what's that number called?
11   A      That's your segments.
12   Q      When you look at that data, say for a receipt that
13   alarmed for cocaine, what can you infer simply by looking at
14   that information?
15   A      So the instrument is a qualitative instrument, not
16   quantitative.     Qualitative meaning that it's very good at
17   identifying substances.        It will not tell you how much of a
18   substance is available, because we're dealing with such
19   small amounts.     I couldn't tell you, you know, if it was one
20   brick or a million bricks, but I just know that cocaine is
21   present.
22   Q      Okay.   So some amount.
23   A      Some amount.
24   Q      You couldn't say definitively when or how it got there,
25   but by looking at one of those receipts, how much confidence
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 29 of 56 PageID 2706
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                29
                  Direct Examination by Mr. DeRenzo



 1   can you have that some amount of that substance is there?
 2   A     I could have high confidence that there was some of
 3   that substance there.
 4   Q     All right.     You mentioned this case, the interdiction
 5   in this case earlier.       Have you had an opportunity to
 6   examine the ion scan results from this case in particular?
 7   A     I have.
 8   Q     Are you able to, based on the criteria you just
 9   discussed, render an opinion as to those results?
10   A     I am.
11   Q     Let's take a look at those.
12                 Pulling up what's now been admitted as
13   Government's 7A --
14                 THE COURT:   Could we dim a little bit more.
15   Q     We'll start at the top here.
16                 As an ion scan operator, and based on the
17   experience you just discussed, what is relevant to you at
18   this part of the result?
19   A     So I'm looking at, one, that -- the ion scan model,
20   serial number, but I'm also looking at the alarm and that
21   the operation was normal.        I take into account the
22   air pressure, differential pressure and drift flow.               For
23   those numbers I generally want the differential pressure to
24   be less than .1 and drift flow to be somewhere between 299
25   and 301, which is kind of the standard operating for this
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 30 of 56 PageID 2707
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                30
                  Direct Examination by Mr. DeRenzo



 1   instrument.
 2   Q       We'll zoom in.     This is the second page of 7A at the
 3   top here.
 4                   Do you see the area I've highlighted that says
 5   cocaine 3 percent?        Did I read that right?
 6   A       You did.
 7   Q       What does that mean to you?
 8   A       So the percentage doesn't necessarily mean anything.
 9   It's a subjective number.        Because the instrument already
10   has a high threshold to get that less than 1 percent alarm
11   rate, all the 3 percent is saying, that it was 3 percent
12   higher than its threshold amount.          It could be a 1 percent
13   alarm or it could be a 100 percent alarm, they both mean the
14   same thing to me.        An alarm is an alarm or a hit is a hit.
15   Q       And that means what?     "A hit is a hit," what does that
16   mean to you?
17   A       It means that cocaine was present.
18   Q       We'll zoom into the bottom of that left-hand receipt.
19   And in the Comments section it says, location, port side
20   rail.     Did I read that right?
21   A       Yes, sir.
22   Q       I'm going to highlight some numbers.         If you could
23   just explain to the jury what is the significance, if any,
24   of those numbers.
25   A       Sure.    So at the top we saw an alarm for cocaine.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 31 of 56 PageID 2708
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                31
                  Direct Examination by Mr. DeRenzo



 1   This was the cocaine 3 percent alarm.           So down here it gives
 2   you more specific information about what it actually saw
 3   during that alarm.      For instance, this number -- this number
 4   symbol here, this tells me the number of segments that it
 5   saw cocaine.      During an analysis there are 30 possible
 6   segments.      In this one it saw cocaine in 11 out of 30 of
 7   those segments.
 8                 You have your amplitude -- this is not working.
 9                 You have your amplitude, which is your highest
10   peak that it saw, in this case it was 93, where the minimum
11   I need is 50.
12                 You have your delta.     In this case it's
13   negative 4.      This is measured in microseconds.         So the
14   expected drift time was 4 microseconds off of where it
15   needed -- or where it wanted to be.           And the threshold for
16   this is plus or minus 50 microseconds.           So if we think of
17   the delta of being zero as the very, very, very center of a
18   bullseye, you can't get more center than that, this would be
19   4 microseconds away from that very center of the bullseye.
20                 And then your cumulative A is -- your cumulative
21   amplitude is how much -- it adds up all of the 11 segments
22   and tells you how much it saw during that -- during that
23   analysis.
24   Q     Okay.     So let's talk about the delta briefly.
25                 When you talk about the drift time, that's the
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 32 of 56 PageID 2709
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                32
                  Direct Examination by Mr. DeRenzo



 1   ideal -- we're in a laboratory, we know what's on the swab
 2   is cocaine or whatever we're testing for, and this time has
 3   been figured in an ideal setting.          Did I have that right?
 4   A     That's correct.
 5   Q     And so relative to that ideal time, what does the delta
 6   tell us?
 7   A     That's almost as close to perfect time as you could see
 8   for a sample run in the field.
 9   Q     And how does that affect your confidence that the
10   substance was in fact cocaine when you are looking at a
11   result like this?
12   A     Based on the fact that it already has a less than
13   1 percent false alarm rate, my confidence is already high,
14   but reading this I would have an even greater confidence
15   that, yes, that was cocaine.
16   Q     So fair to say that the lower that number is, the
17   delta, the closer it is to zero, plus or minus, does that
18   increase your confidence that it is in fact some amount of
19   cocaine?
20   A     It does.
21   Q     Thank you.
22               Now, the figure in between the number sign and the
23   A-M-P, CumA.
24   A     Cumulative amplitude.       Is that what you're talking
25   about, the CumA?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 33 of 56 PageID 2710
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                33
                  Direct Examination by Mr. DeRenzo



 1   Q     Yes.   Mathematically how do we get that number?
 2   A     So it's just a total of the 11 segments added up to get
 3   your cumulative amplitude of cocaine molecules detected.
 4   Q     Does the amplitude have any correlation to the quantity
 5   of substance on a particular swab?
 6   A     The higher the amplitude, the more cocaine is present
 7   on that swab.
 8   Q     But to be clear, you couldn't say whether it's so many
 9   grams or milligrams or nanograms?
10   A     I could not.
11   Q     But the higher the number in amplitude means a
12   relatively higher quantity?
13   A     Correct.
14   Q     So is there any correlation between the cumulative
15   amplitude, the number right next to it, and the relative
16   quantity of cocaine on the sample?
17   A     So the higher the cumulative amplitude, the more
18   molecules of cocaine were detected, the higher amount of
19   cocaine was on that sample.
20   Q     So we'll zoom into the right-hand receipt which the
21   Comments section has labeled as Location, center hold.               Did
22   I read that right?
23   A     Yes, sir.
24   Q     Could you discuss for the jury the figures I have
25   highlighted just above that.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 34 of 56 PageID 2711
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                34
                  Direct Examination by Mr. DeRenzo



 1   A     Yes.   So, again, we have an alarm for cocaine.             This
 2   time the pound sign below that, we see 24, meaning that out
 3   of a possible 30 segments, the instrument saw cocaine in 24
 4   of them.     Remembering that I only need two consecutive
 5   segments to get an alarm, this one had 12 times that number.
 6                The cumulative amplitude is in the thousands, with
 7   a high amplitude of 227.        The minimum I need for a cocaine
 8   alarm, again, is 50 for amplitude, so this is four and a
 9   half times higher than the minimum required.
10                And the delta here is minus 2 microseconds.
11   We can have up to plus or minus 50 microseconds.              This is
12   almost dead center on the bullseye for cocaine.
13   Q     How many samples, either in a training setting,
14   operational setting, total, do you think you've run through
15   an ion scan instrument?
16   A     Hundreds.    Many, many hundreds of samples.
17   Q     In relationship to other samples you've seen,
18   personally analyzed, how would you compare this particular
19   sample?
20   A     This sample is probably as near perfect as you can get
21   in a -- in a field setting.
22   Q     Go to the next page of Exhibit 7A and zoom in on the
23   bottom of the left-hand receipt, which is labeled in the
24   Comments section as, forearms, Calbot Reid-Dilbert.               Did
25   I read that right?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 35 of 56 PageID 2712
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                35
                  Direct Examination by Mr. DeRenzo



 1   A     Yes, sir.
 2   Q     I'll again highlight the information here just above,
 3   and if you could just take the jury through that
 4   information.
 5   A     Again this is an excellent alarm for cocaine.             We saw
 6   cocaine in 12 out of 30 segments.          We have an amplitude of
 7   100, which is twice the minimum.          Your delta is
 8   4 microseconds from dead center.          This is an excellent --
 9   additionally, the members that -- the detainees or suspects
10   are -- they're not swabbed until very later on, so they have
11   a chance of actually washing down between then, so the fact
12   that you got a sample like this is very good on a person.
13   Q     And based on the parameters you just discussed, is this
14   sample itself within parameters?
15   A     Yes, it is.
16   Q     Zoom into the right-hand side of 7A.           The Comments
17   says, Calbot Reid-Dilbert, hands.          Did I read that right?
18   A     Yes.
19   Q     If you could, again, explain to the jury these figures
20   that I've highlighted.
21   A     Yes.   So again we have a cocaine alarm, 17 segments out
22   of 30; amplitude of 98, which is pretty much twice the
23   minimum required; a delta of minus 20 microseconds, or
24   20-millionths of a second, which is well within the plus or
25   minus 50 microseconds allotted for an alarm for cocaine.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 36 of 56 PageID 2713
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                36
                  Direct Examination by Mr. DeRenzo



 1   Q       And how many segments do you need consecutive?
 2   A       I need two.
 3   Q       And here we have how many?
 4   A       17.
 5   Q       So is this sample within parameters as well?
 6   A       It is.
 7   Q       What is your confidence level that some amount of
 8   cocaine is on this swab?
 9   A       I have high confidence that there was cocaine on this
10   swab.
11   Q       All right.     We'll go to the next page of 7A, zoom in on
12   the bottom left receipt, it's labeled Rudolph Ralph Meighan,
13   hands.        Did I read that right?
14   A       Yes, sir.
15   Q       Could you once again explain to the jury the
16   significance, if any, of the figures I've just highlighted.
17   A       So again we have an alarm for cocaine.          Number of
18   segments, we have eight; amplitude of 58; and a delta of
19   minus 19 microseconds.        We were four times required number
20   of segments.        We're slightly above the minimum amplitude
21   threshold, but we're well within the timeframe for cocaine.
22   So there was cocaine detected.         It wasn't a large amount of
23   cocaine on that swab.
24   Q       When you say that, you mean relative to the other
25   swabs?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 37 of 56 PageID 2714
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                37
                  Direct Examination by Mr. DeRenzo



 1   A     Relative to the swab.       Again, you're dealing with trace
 2   amounts, not visible to the eye.          It doesn't mean that it
 3   wasn't there, it just means that maybe they didn't swab an
 4   area that had more located on it.
 5   Q     I'll move to the other receipt on the right-hand side
 6   of the page, comments labeled, hands, Jorge Ramon
 7   Newball May.      Did I read that right?
 8   A     Yes.
 9   Q     And if you could do the same thing with the highlighted
10   portion.
11   A     So we have an alarm for cocaine, 17 segments out of the
12   required 2; I have an amplitude of 161, where all I need is
13   50; and my microseconds are minus 7 microseconds, which is
14   well within the plus or minus 50.          This is a very good hit
15   for cocaine.
16   Q     Is every one of those figures within the parameters?
17   A     It is.    The instrument will not alarm if it's not
18   within the parameters.
19   Q     Go to the next page.       I'm zooming into the bottom here.
20                 Comments of this result labeled Emiro
21   Hinestroza-Newbbooll, forearms.          Did I read that right?
22   A     Yes, sir.
23   Q     Highlight some data just above that, if you could, to
24   explain to the jury the significance of that information.
25   A     Sure.    So again it alarmed for cocaine.          We have
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 38 of 56 PageID 2715
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                38
                  Direct Examination by Mr. DeRenzo



 1   8 segments where cocaine was seen; we have an amplitude of
 2   72, which is above the 50; and a delta of minus 22
 3   microseconds, which is well within my plus or minus 50.
 4   Q     Now, we're obviously dealing with small particles here.
 5   In your experience would you expect to find a relatively
 6   stronger hit on an individual's hands or their forearms if
 7   they were handling cocaine bales?
 8   A     You would expect to see a higher hit most likely on
 9   their hands because the hands are the tools that come in
10   contact with everything, but again, because we're dealing
11   with trace amounts, you're kind of swabbing blindly, hoping
12   that where you're swabbing is a good spot.
13   Q     To be clear, is this particular analysis within
14   parameters --
15   A     It is.
16   Q     -- on each of the relevant criteria?
17   A     It is.
18   Q     Zoom into the right-hand side of this page.             It's
19   labeled under the Comments section as
20   Emiro Hinestroza-Newbbooll, hands.          Did I read that right?
21   A     Yes.
22   Q     If you could explain the significance of the portion
23   I've highlighted just above that.
24   A     So in this sample an alarm for cocaine was detected in
25   13 segments; the amplitude was 147, three times the required
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 39 of 56 PageID 2716
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                39
                  Direct Examination by Mr. DeRenzo



 1   amount; the delta was minus 12 microseconds, which is within
 2   my 50 plus or minus; and like I said, 13 segments is six and
 3   a half times the requirement for consecutive segments.
 4   Q     Is every one of these criteria within parameters?
 5   A     It is.
 6   Q     So this last two pages, Senior Chief, it's a longer
 7   receipt.     I'll first zoom into the bottom.         It's labeled as
 8   Location, starboard side rail.         Did I read that right?
 9   A     Yes, sir.
10   Q     What we'll do is scroll back to the previous page,
11   middle of the receipt.       Can you explain the significance of
12   the portion that I've highlighted.
13   A     Yes.     So this is another excellent hit.         This is an
14   alarm for cocaine.      22 out of 30 segments, the instrument
15   saw cocaine, with an amplitude -- a max amplitude of 150,
16   which is three times the required amount.            Your expected
17   drift time was minus 6 microseconds from dead center of
18   bullseye, which is within that plus or minus 50.
19   Q     So that first number, 22, is that 22 out of 30?
20   A     That is correct, 22 out of 30.
21   Q     Now, what side of the boat is the starboard side?
22   A     That's the right side of the boat.
23   Q     Now, after analyzing each of these results, and based
24   on what you know about ion scan technology, your experience
25   as a boarding officer, your training as a boarding officer,
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 40 of 56 PageID 2717
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                40
                  Direct Examination by Mr. DeRenzo



 1   are you able to form an opinion regarding the presence of
 2   drugs on board the vessel where these swabs were taken?
 3   A     I am.
 4   Q     What is your opinion?
 5   A     That cocaine was present on board this vessel.
 6   Q     Now, are you able to say exactly when or how long ago?
 7   A     I can't say when or how long ago because trace
 8   detection can be persistent; however, the fact that the
 9   vessel is made from fiberglass, it's nonporous, it would
10   have a hard time clinging to a surface like that,
11   additionally the maritime environment, water would end up
12   washing it away, along with wind, and sun would degrade the
13   results.
14   Q     And does that in any way affect your opinion of how
15   recently you believe cocaine was on board the vessel where
16   these samples were taken?
17   A     Based on the number of samples that alarmed for
18   cocaine, the quality of the samples, meaning the number of
19   segments that it alarmed on, and the amplitudes, I would say
20   that cocaine was on board this vessel very recently.
21   Q     What is the likelihood that every single one of these
22   positive samples for cocaine was a false positive?
23   A     Again, since the instrument already has a 99 percent --
24   less than 1 percent false alarm rate, if it was maybe one
25   alarm out of that, there's a possibility.            The fact that we
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 41 of 56 PageID 2718
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                41
                  Direct Examination by Mr. DeRenzo



 1   have ten alarms for cocaine out of 18 swabs taken is -- it
 2   would probably be easier to win the lotto.
 3   Q     Now, based on the same criteria, experience or training
 4   that we've just discussed, are you able to form an opinion
 5   about contact by the individuals referenced in these samples
 6   with respect to cocaine?
 7   A     Yes.     So are you talking about people?
 8   Q     People, yes.
 9   A     So, yes, all four persons on board this vessel came in
10   contact with cocaine.
11   Q     Now, I just want to be clear, you can't say exactly
12   when or exact how?
13   A     I can't.     It could be from direct contact or indirect
14   contact, meaning they physically actually touched cocaine or
15   they touched something that cocaine did touch, so that would
16   be -- indirect would be they touched something that cocaine
17   touched.
18   Q     I see.     But in some way or manner is it your opinion
19   that they did have direct contact with some amount of
20   cocaine?
21   A     Yes.
22                MR. DERENZO:     May I have just a moment,
23   Your Honor?
24                THE COURT:     You may.
25                MR. DERENZO:     No further questions, Your Honor.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 42 of 56 PageID 2719
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                42
                 Cross-Examination by Mr. Hernandez



 1               THE COURT:     Mr. Hernandez, this might be a good
 2   time to take a short break before you start your Cross.
 3               Ladies and gentlemen, we'll be in recess until
 4   10:30.   You're welcome to walk around.          Please don't discuss
 5   the case, and leave your pads on your chairs.
 6                        (Jury exits proceedings.)
 7               THE COURT:     Chief Bomentre, you may step down.
 8   Please don't discuss your testimony over the recess, and we
 9   will start again at 10:30.
10               THE WITNESS:     Thank you, Your Honor.
11               THE COURT:     We're in recess until 10:30.
12                                  - - - - -
13                (Recess at 10:12 a.m. until 10:30 a.m.)
14                      (Jury re-enters proceedings.)
15                                  - - - - -
16               THE COURT:     Mr. Hernandez.
17               MR. HERNANDEZ:      Thank you, Your Honor.
18               Good morning, sir.
19                           CROSS-EXAMINATION OF
20              SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
21   BY MR. HERNANDEZ:
22   Q     Your law enforcement experience, has it always been
23   maritime or has it ever been on land?
24   A     It has not, sir.      It's always been in the maritime
25   environment.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 43 of 56 PageID 2720
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                43
                 Cross-Examination by Mr. Hernandez



 1   Q     Okay.   And the reason I ask is are you familiar with
 2   procedures that may exist, say, in a traffic stop where
 3   someone is stopped and may be suspected of having drugs?
 4   A     I'm familiar with that.
 5   Q     Okay.   And are you familiar with procedures --
 6   something called a Valtox test that is a test that is done
 7   at the scene of a traffic stop?
 8   A     A Valtox test?      I am not familiar with that term, with
 9   that test.
10   Q     Are you familiar with testing procedures that a police
11   officer might make at the scene to determine at least
12   preliminarily if there is evidence of illegal drugs?
13   A     I am.
14   Q     Okay.   And are you aware that generally the typical
15   procedure is that subsequently, if in fact there is a
16   finding pursuant to a test by the officer, it is
17   subsequently sent to a lab where a chemist would actually do
18   further testing and more -- and actual scientific testing?
19   A     That's correct, sir.
20   Q     Okay.   Now, you are not a chemist, correct?
21   A     I am not.
22   Q     Okay.   And in this case you did not -- would it be
23   correct to say that you did not participate in the actual
24   testing on board, correct?
25   A     I was not present, that's correct.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 44 of 56 PageID 2721
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                44
                 Cross-Examination by Mr. Hernandez



 1   Q     And your opinion is based solely on the documents
 2   containing the test results prepared by other officers,
 3   correct?
 4   A     That's correct, sir.
 5   Q     And if there was any error by them, you would not have
 6   any personal knowledge of that?
 7   A     Based on the fact I was not there, I would not know if
 8   there was a procedural error.
 9   Q     And you would have no knowledge of how many people were
10   actually involved in handling up the evidence before it was
11   given to you for further testing?
12   A     Other than what the officers' statements say, no,
13   I would not.
14   Q     Okay.    And would it be correct to say that whatever was
15   tested, these swipes, that in the course of that testing,
16   that that was destroyed, correct?
17   A     So once the sample is analyzed, yes, it is destroyed,
18   it cannot be used again.
19   Q     So there is nothing that can be submitted to a chemist
20   for testing, scientific testing, to determine what in fact
21   those results are, correct?
22   A     That's correct.
23   Q     Would you agree that the ion scan method used in this
24   case, and I assume in these other cases that you've been
25   involved in, is not scientifically valid -- it's not a
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 45 of 56 PageID 2722
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                45
                 Cross-Examination by Mr. Hernandez



 1   scientifically valid means of discriminating between
 2   individuals who knowingly handled illicit drugs and
 3   individuals who were unknowingly exposed to residue of
 4   illicit drugs?
 5   A     So the ion scan is very good at identifying substances.
 6   Again, it is qualitative, not quantitative, so it just says
 7   that a person came in contact or an object came in contact
 8   with narcotics or explosives.
 9   Q     So it does not give you any more information other than
10   that, correct?
11   A     It doesn't tell you who physically handled it.
12   Q     And consequently is it correct to say that a positive
13   ion scan result for cocaine does not provide any information
14   about how, when or where the trace quantity came to be
15   present on the sampled surface, correct?
16   A     It doesn't tell you how, when or where.
17   Q     Do you know the boarding officers that actually did the
18   testing at the scene, or obtained the swipes -- my
19   understanding is that they are tested themselves before
20   boarding on the vessel, correct?
21   A     That's correct.      That's per policy.
22   Q     But they are not tested after they have left the
23   vessel, correct?
24   A     They're not tested after they left the vessel because
25   most likely from moving around the vessel they might come
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 46 of 56 PageID 2723
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                46
                 Cross-Examination by Mr. Hernandez



 1   back with some amount on them, but it's only policy to test
 2   prior to the boarding to make sure that they're not bringing
 3   over contaminants.
 4   Q     But you would agree that if they were tested afterwards
 5   it might be informative if inadvertently they had picked up
 6   traces while on the boat, correct?
 7   A     It's not policy, but it's -- anything is informational.
 8   Q     But you would agree that it would -- it would certainly
 9   provide information that it could have been picked up
10   inadvertently in the course of their testing, correct?
11   A     Sure.
12   Q     The machine that is used, does it have the capability
13   to use a printer?
14   A     The instrument does have the capability to use a
15   printer, correct.
16   Q     And these logs that are prepared are prepared in a
17   handwritten fashion, correct?
18   A     They are.    So when they -- when the instrument alarms,
19   the person who is operating it will take down certain
20   information, what sample number it correlates to, what the
21   alarm was for percentage-wise and any other pertinent
22   information that's on the log.
23   Q     Would it not be the case that if there -- in light of
24   the fact that it does use a printer, that a direct
25   instrumental printout of the results would be -- there would
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 47 of 56 PageID 2724
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                47
                 Cross-Examination by Mr. Hernandez



 1   be less chance of error because it would eliminate the
 2   chance of human error?
 3   A     Yes.    However, the hard drive stores all the samples
 4   and it's easier to submit a one page listing of everything
 5   rather than flipping through 18 different receipts.
 6   Q     But it would eliminate the possibility of human error?
 7   It could be mechanical error but it would eliminate the
 8   possibility of human error, correct?
 9   A     Sure.
10   Q     Okay.    Can a trace amount exist on a substance more
11   than a year?
12   A     Possibly, depending on the substance and the way it's
13   stored, you know, if it's not subjected to elements, sure.
14   Q     Would it be the same principle say as fingerprints or
15   DNA, that as long as the surface where the sample is found
16   is not disturbed, that it could -- it could -- you cannot
17   determine the age of it, correct?
18   A     Correct.
19   Q     And again, all that we're talking about is something
20   that is completely microscopic, correct?
21   A     We're talking down to the nanogram level, one billionth
22   of a gram, trace amounts.
23   Q     And again, nothing visible to the naked eye, correct?
24   A     Correct.
25   Q     And these traces could have been put there by a
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 48 of 56 PageID 2725
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                48
                 Cross-Examination by Mr. Hernandez



 1   previous -- it could have been a previous voyage or by
 2   different people on a different crew at a different time,
 3   correct?
 4   A     All I know is that cocaine was present on board that
 5   vessel at some time.
 6   Q     And when you make that determination of traces, you're
 7   not able to determine how much was on the boat, correct?
 8   A     That's correct.
 9   Q     It could have been, you know, two, three, four grams of
10   cocaine for personal use by someone on that boat, or it
11   could have been something much larger, but you cannot make
12   that determination, correct?
13   A     I cannot make that determination, that's correct, sir.
14   Q     Any attempt to make that determination would be pure
15   speculation, correct?
16   A     That's correct, sir.
17   Q     And when you stated that there is a less than
18   one percent error rate, that's coming from the manual that
19   is prepared by the manufacturer, correct?
20   A     That's correct.      However, the illicit drug detection
21   working group I'm part of right now, where trace detection
22   is one of the items that they're evaluating, the ASTM
23   International develops the standards for the accuracy of
24   that and those are generally published into the operator's
25   manual.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 49 of 56 PageID 2726
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                49
                 Redirect Examination by Mr. DeRenzo



 1               MR. HERNANDEZ:      If I may have a moment,
 2   Your Honor.
 3               Thank you.     That's all I have, Your Honor.
 4               THE COURT:     Mr. DeRenzo, any Redirect?
 5               MR. DERENZO:     Yes, Your Honor.
 6                         REDIRECT EXAMINATION OF
 7              SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
 8   BY MR. DERENZO:
 9   Q     Senior Chief, Mr. Hernandez was asking you about how
10   trace amounts of drugs might be moved from surface to
11   surface and essentially the limits of what you can testify
12   to.   From your experience as a boarding officer in
13   counter-drug interdictions, how is it that -- well, do you
14   know how cocaine particles --
15               THE COURT:     I'm not sure we've established what
16   his experience is of board -- I know he's trained, but
17   I don't know what his experience as a boarding officer is.
18               MR. DERENZO:     I'll back up just a minute.
19   BY MR. DERENZO:
20   Q     How many counter-drug patrols have you been on,
21   Senior Chief?
22   A     Counter-drug boardings?
23   Q     Patrols in particular.
24   A     I've been on at least 14 counter-drug patrols.
25   Q     How many interdictions have you participated in?
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 50 of 56 PageID 2727
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                50
                 Redirect Examination by Mr. DeRenzo



 1   A     I've interdicted 14 suspected smugglers, seized
 2   20 metric tons of cocaine, detained 49 -- 49 people,
 3   discovered two hidden compartments.           I have a vast -- a good
 4   amount of experience on the boardings in the maritime
 5   domain.
 6   Q     I take it you've seen a cocaine bale before?
 7   A     I have.
 8   Q     Do you know how it's packaged?
 9   A     So -- yes.     It's generally packaged in a laboratory
10   somewhere on land.      During the packaging it's wrapped in
11   multiple layers.      It's pressed into a brick form to
12   consolidate it and then that brick is then wrapped in
13   multiple layers of cellophane, duct tape, packaging tape,
14   rubber, to try to prevent water intrusion.            But during the
15   packaging people's hands come in contact with all the
16   packaging material, so trace amounts of that get left behind
17   on the outside of that packaging, and then those packages
18   individually wrapped go into bales or like burlap sacks or
19   large rice bags, generally in about 20 -- two stacks of
20   10 kilos in each one for a standard bale and double that for
21   a super bale.
22   Q     So despite all of that numerous layers of packaging you
23   just referenced, would you expect to potentially find trace
24   amounts of cocaine on the outside of a cocaine bale?
25   A     I would.     It's something called particle contamination
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 51 of 56 PageID 2728
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                51
                 Redirect Examination by Mr. DeRenzo



 1   theory, that when people's hands come in contact with items
 2   that have a low vapor pressure like narcotics and explosives
 3   they leave trace residue amounts onto that packaging or
 4   whatever they touch.       It would be like somebody coughing
 5   germs into their hand and then touching a doorknob and then
 6   I touch that doorknob and now I got sick.
 7   Q     If I then picked up one of those cocaine bales, could
 8   you find potentially cocaine on my hands?
 9   A     I would.
10   Q     How about on my forearms?
11   A     If your forearms came in contact with it, I would.
12   Q     If I were trafficking cocaine on a boat, could those
13   particles on the outside of the cocaine bales be found on
14   other surfaces in the boat?
15   A     They would.     Most likely wherever it was stored would
16   have the higher concentration, and then wherever else
17   anything would have come in contact with it.
18   Q     In a case -- in a jettison case, where the Coast Guard
19   doesn't find contraband on the boat but either observed in
20   some way a jettison, throwing of bales overboard, how does
21   the Coast Guard use the ion scan testing procedure in its
22   investigation?
23   A     So there's three particular ways that they use it.               The
24   reason for it is it helps build reasonable suspicion for
25   that officer to believe that criminal activity is afoot,
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 52 of 56 PageID 2729
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                52
                 Redirect Examination by Mr. DeRenzo



 1   especially if you get on board a vessel and you don't see
 2   any -- it's not blatantly obvious that there's bales right
 3   in front of you, it's used to determine if there's possibly
 4   hidden compartments on board the vessel, which in my
 5   personal experience I have seen that happen where ion scan
 6   swabs have determined there was a hidden compartment on the
 7   vessel.     It can also be used to determine in a jettison case
 8   that the vessel at one time had it on board and it was
 9   thrown overboard, not to be recovered.           And then the third
10   one would be an at-sea transfer, where a vessel was
11   transmitting it to a certain point and then offloaded it to
12   another vessel to take it to its final destination, so it
13   could be used to link two vessels together in a conspiracy
14   case.
15   Q       To the best of your knowledge, did whoever it is that
16   did the testing in this case, did they print the receipts?
17   A       To the best of my knowledge they did.
18   Q       Okay.    Mr. Hernandez was asking you about the
19   possibility of cocaine being on a surface for more than a
20   year.     Let's talk about a boat in particular.
21                   Would the fact that -- what are the factors, in
22   your experience, that would decrease the likelihood that
23   trace amount of narcotics were present on a boat from a year
24   ago?
25   A       Wind, water and sun.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 53 of 56 PageID 2730
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                53
                 Redirect Examination by Mr. DeRenzo



 1   Q     And why is that?
 2   A     Wind would blow away trace amounts because it would --
 3   the particles don't have anything to physically cling onto,
 4   the vessel is exposed to the elements, water would wash it
 5   away, it would wash it down to the bilge and then the bilge
 6   would end up washing it out to sea, the sun would just
 7   degrade it --
 8   Q     There was some talk on --
 9   A     -- evaporate it.
10   Q     I'm sorry.     What?
11   A     I'm sorry.     Or evaporate it.
12   Q     There was some discussion on cross-examination about
13   scientific testing.       I think we were talking about
14   confirmatory testing in a laboratory.           Do you remember that?
15   A     Correct.     They were talking about presumptive positives
16   in confirmatory settings in the field.           To give probable
17   cause you need presumptive evidence that what you're dealing
18   with is actual -- is an actual drug, and then generally
19   that's sent to a laboratory to confirm it in a confirmatory
20   setting, that, yes, that is drugs.
21   Q     Now, minus -- again, what is the name of the underlying
22   methodology that this particular instrument uses to detect
23   the presence of cocaine?
24   A     This particular instrument uses IMS, ion mobility
25   spectrometry, meaning that a particle is charged, the ion,
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 54 of 56 PageID 2731
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                54
                 Redirect Examination by Mr. DeRenzo



 1   the mobility means it moves from point A to point B, and
 2   then the spectrometry, it's displayed in a graph format for
 3   a user to understand or read.
 4   Q     Is IMS a scientifically valid way of determining the
 5   presence and identification of narcotics on a particular
 6   surface?
 7   A     It is.
 8   Q     Is the ion scan instrument, in particular the 500DT, a
 9   scientifically valid and reliable instrument for detecting
10   the presence of cocaine on any particular surface?
11   A     It is.
12   Q     When you said -- when we were talking about the basis
13   of your opinion on cross-examination, we're talking about
14   relying on the results that somebody else did.
15   A     Correct.
16   Q     Did you also have an opportunity to examine the
17   particular instrument that was used in this case?
18   A     I did.
19   Q     Did you find anything in your examination of that
20   instrument that led you to believe that there were any
21   errors in either the instrument's operation or the process
22   used by the person who did the analysis?
23   A     As I testified before, a verification was conducted
24   prior to and after that, and upon return to TACLET, Tactical
25   Law Enforcement Team Pacific, we conduct maintenance on it.
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 55 of 56 PageID 2732
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                55
                 Redirect Examination by Mr. DeRenzo



 1   There was nothing wrong with this instrument.
 2                MR. DERENZO:     No further questions, Your Honor.
 3                THE COURT:     All right.    Any other questions,
 4   Mr. Hernandez?
 5                MR. HERNANDEZ:     No, Your Honor.      Thank you.
 6                THE COURT:     All right.    Thank you, sir.      You may
 7   step down.
 8                THE WITNESS:     Thank you, Your Honor.
 9                   (Excerpt concludes at 10:47 a.m.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
 Case 8:18-cr-00594-SCB-JSS Document 299 Filed 03/31/20 Page 56 of 56 PageID 2733
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                56
                 Redirect Examination by Mr. DeRenzo



 1                           C E R T I F I C A T E
 2
 3               This is to certify that the foregoing transcript
 4   of proceedings taken in an excerpt of a jury trial in the
 5   United States District Court is a true and accurate
 6   transcript of the proceedings taken by me in machine
 7   shorthand and transcribed by computer under my supervision,
 8   this the 31st day of March, 2020.
 9
10
11                                                  /S/ DAVID J. COLLIER
12
13                                                 DAVID J. COLLIER
14                                                 OFFICIAL COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25
